Appeal by defendant from a judgment of the County Court, Orange County (Ingrassia, J.), rendered March 5,1981, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
There is nothing in the record on appeal to indicate that defendant, who is not fluent in the English language, was in any way misled as to the consequences of his plea. At the time of the plea, the court assigned defendant an interpreter and the answers defendant gave to the court were responsive to the questions propounded and belie his claim that he did not understand the terms of the plea bargain and the proceedings. Furthermore, the circumstances of the commission of the crime as told by defendant during the plea allocution spelled out the requisite elements of the crime and negated the prospects of a justification defense (cf. People v Riley, 91 AD2d 671). Moreover, defendant did not seek to withdraw his plea prior to or at the time of sentencing, albeit at sentencing he had the assistance of counsel and a different interpreter. Nor did he move to vacate the judgment of conviction in the court of first instance. Consequently, defendant’s contention that he should be relieved of his guilty plea has not been preserved for review (see, People v Bell, 47 NY2d 839; see also, People v Pellegrino, 60 NY2d 636). Mangano, J. P., Bracken, Rubin and Kunzeman, JJ., concur.